DETAILED ACTION
Examiner Note
This supplemental Non-Final Rejection replaces the Non-Final Office Action mailed on 1/13/20. The examiner inadvertently examined the wrong set of claims which were filed on the exact same date.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/20 and 8/14/19 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  IDAC Holdings (WO 2018/064327), as disclosed in the IDS.

As to claim 1, Idac teaches a method for transmitting, by a user equipment (UE), an uplink channel in a wireless communication system (Idac, [0118], a method for a WTRU to send (transmit) feedback using UL control channel [0132]), the method comprising:  
5receiving from a base station, beam information related to a transmission of the uplink control channel, via higher layer signaling (Idac, [0118], receiving a CSI-RS from a TRP, CSI-RS is related to sending UL control data); 
transmitting, to the base station, the uplink control channel via at least one beam configured based on the beam information (Idac, [0118], sending one or multiple beams/pairs for UL control data [0132] based on the received CSI-RS), wherein the beam information is configured based on a reference signal which is transmitted and received between the base station and the UE (Idac, [0118],[0132] the beam for UL is configured based on the received CSI-RS)  

As to claim 152, Idac teaches wherein when a value represented by the measurement information is smaller than a pre-configured threshold, the uplink control channel is transmitted via the plurality of beams (Idac, [0143], when SNR or AOA is smaller than a threshold then a number of beam pairs are selected).  

As to claim 3, Idac teaches wherein the pre-configured threshold is configured 20differently according to the number of beams of the plurality of beams (Idac, [0143], adapting number of beams when SNR or AOA is smaller than a threshold).    

As to claim 4, Idac teaches wherein the downlink reference signal includes a CSI- RS (Idac, [0118], receiving a CSI-RS from a TRP), and wherein the measurement information includes at least one of a (Idac, [0118], AOA, AOD and measured CSI are indicators of channel quality).  

As to claim 7, Idac teaches wherein when the UE transmits the uplink control channel via the plurality of beams, the plurality of beams belongs to one of a plurality of 15pre-configured beam sets (Idac, [0273], the beam resource settings for the UL transmission from the WTRU are pre-determined resources configured).    

As to claim 8, Idac teaches further comprising: receiving at least one of information representing whether to apply the at least one beam, information representing the number of beams, or information representing 20 the at least one beam index to be used for transmitting the uplink control channel (Idac, [0316] receiving from a TRP indices of beams used for Tx beams).  

As to claim 9, Idac teaches further comprising: receiving, from the base station, beam configuration information related to transmission of the uplink control channel, 72Attorney Docket No.: 20211-0309US1 Client Ref.: OPP-2017-0302-US; LGE Ref: 17ASL750PCO1US01 wherein the beam configuration information includes first beam configuration information for the single beam and second beam configuration information for the plurality of beams, and wherein each of the first beam configuration information and the second beam 5configuration information includes at least one of resource information, time offset information, or period information related to the transmission of the uplink control channel (Idac, [0319] [0320], receiving from the TRP indication message with offset and index information for different subsets of beams).  

As to claim 10, Idac teaches wherein the UE is configured to report the uplink 10control information periodically or semi-persistently, via the uplink control channel (Idac, [0202] performing the uplink information periodically).  

As to claim 15, Idac teaches a UE for transmitting an uplink channel in a wireless communication system (Idac, [0118], a WTRU to send (transmit) feedback using UL control channel [0132]), the UE comprising: a Radio Frequency (RF) unit for transmitting and receiving a radio signal (Idac, [0045], a transceiver); and a processor functionally connected to the RF unit (Idac, [0045], a processor), 15wherein the processor is configured to receive5receivr from a base station, beam information related to a transmission of the uplink control channel, via higher layer signaling (Idac, [0118], receiving a CSI-RS from a TRP, CSI-RS is related to sending UL control data); 
transmit, to the base station, the uplink control channel via at least one beam configured based on the beam information (Idac, [0118], sending one or multiple beams/pairs for UL control data [0132] based on the received CSI-RS), wherein the beam information is configured based on a reference signal which is transmitted and received between the base station and the UE (Idac, [0118],[0132] the beam for UL is configured based on the received CSI-RS)  

As to claim 16, Idac teaches wherein the beam information includes beam index information for the at least one beam (Idac, [0118], transmitted UL information includes beam indices).

As to claim 17, Idac teaches wherein the reference signal is a Channel State Information-Reference Signal (CSI-RS) (Idac, [0118], receiving a CSI-RS from a TRP), and wherein the uplink control channel is transmitted through one or more pre-configured CSI reporting resources (Idac, [0273], the beam resource settings for the UL transmission from the WTRU are pre-determined resources configured).

As to claim 18, Idac teaches wherein a beam configuration for the transmission of the uplink control channel is configured for each of the one or more pre-configured CSI reporting resources (Idac, [0273], the beam resource settings for the UL transmission from the WTRU are pre-determined resources configured).

As to claim 19, Idac teaches wherein the number of the at least one beam is determined based on at least one of measurement information by the reference signal (Idac, [0118], it is determined to select one or multiple beams/pairs for sending UL control data [0132] based on the received CSI-RS)

As to claim 20, Idac teaches a method for receiving, by a base station, an uplink control channel in a wireless communication system (Idac, [0118], a TRP receives UL from UE in a system), the method comprising: 
transmitting, to a user equipment, beam information related to a transmission of the uplink control channel, via higher layer signaling (Idac, [0118], transmitting a CSI-RS from a TRP, CSI-RS is related to sending UL control data); and 
receiving, from the user equipment, the uplink control channel, via at least one beam configured based on the beam information (Idac, [0118], receiving one or multiple beams/pairs for UL control data [0132] based on the received CSI-RS), and wherein the beam information is configured based on a reference signal which is transmitted and received between the base station and the UE (Idac, [0118],[0132] the beam for UL is configured based on the received CSI-RS)  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469